Case: 5:19-cr-00205-KKC-MAS Doc #: 58 Filed: 06/22/20 Page: 1 of 1 - Page ID#: 200




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                    AT LEXINGTON

 UNITED STATES OF AMERICA,                            CRIMINAL NO. 5:19-205-KKC
        Plaintiff,

 V.                                                             ORDER

 CORRELL BUCKHALTER,
        Defendant.



                                        *** *** ***

      This matter was referred to the Magistrate Judge for the purposes of conducting

 rearraignment proceedings for the above Defendant. The Magistrate Judge has filed a

 Recommendation that the Court accept the Defendant's guilty plea and that the defendant

 be adjudged guilty of Count 1 of the Indictment. (DE 57 at 2.) No objections have been

 filed, having reviewed the record, and the Court finds that the Magistrate Judge satisfied

 all requirements of Federal Rule of Criminal Procedure 11 and the United States

 Constitution.

      Accordingly, the Court hereby ADOPTS the Magistrate Judge’s Recommendation. (DE

 57.) The Court ACCEPTS the Defendant's plea of guilty and enters a finding of guilty for

 the Defendant as to Count 1 of the Indictment.

      Dated June 22, 2020




                                             1
